DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-4, 6-11, 13-16, 18, and 20-22 are pending and have been examined in this Office Action.  Claim 17 has been canceled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-16, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0369073 to Huber in view of U.S. Patent Application Publication 2020/0062269 to Vardharajan et al.
As per claim 1, Huber discloses a system for automatically detecting and applying a driving style of a driver (Huber; At least the abstract), the system comprising:
one or more vehicle sensors configured to detect sensor data associated with the driver operating a vehicle in a non-autonomous mode (Huber; At least paragraph(s) 38 and 42); 
a location sensor configured to detect location data (Huber; At least paragraph(s) 31 and 42); and
an electronic control unit (ECU) connected to the one or more vehicle sensors and the location sensor and configured to (Huber; At least paragraph(s) 4, 32, 42, 44, 46, 47, 56, 61, and 63): 
receive (i) vehicle data including a plurality of default autonomous operation settings and (ii) driver driving style data based on the sensor data (Huber; At least paragraph(s) 4, 31, 32, 42, 44, 46, 47, 56, 61, and 63),
determine a current location of the vehicle based on the location data (Huber; At least paragraph(s) 31 and 42),
Huber discloses adjust one or more of the plurality of default autonomous operation settings based on the driver driving style data (Huber; At least paragraph(s) 4, 32, 42, 44, 46, 47, 56, 61, and 63), but does not explicitly disclose identify a portion of the driver driving style data associated with the current location of the vehicle, adjust one or more of the plurality of default autonomous operation settings based on the identified portion of the driver driving style data associated with the current location of the vehicle, and
However, the above features are taught by Vardharajan (Vardharajan; At least paragraph(s) 20, 31-33, 37, and 111).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Vardharajan into the invention of Huber with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adjusting one or more default operation settings based on driver driving style data associated with the current location would allow adjusting vehicle parameters to better correspond to the driving environment, such as switching into all-wheel drive or slowing speed based on rough terrain or weather.  This would allow better and safer vehicle operation without additional driver input, thus, reducing driver stress.  
operate the vehicle in an autonomous mode based on the adjusted one or more default autonomous operation settings, such that the vehicle is operated in the autonomous mode in a manner resembling the driving style of the driver (Huber; At least paragraph(s) 4, 32, 42, 44, 46, 47, 56, 61, and 63).
As per claim 2, Huber discloses wherein the sensor data includes at least one of steering data, braking data, acceleration data, or transmission data (Huber; At least paragraph(s) 42), and
wherein the driver driving style data includes at least one of driver steering style data, driver braking style data, driver acceleration style data, or driver transmission style data (Huber; At least paragraph(s) 38 and 42).
As per claim 3, Huber discloses wherein the ECU is further configured to determine the driver driving style data based on the detected sensor data (Huber; At least paragraph(s) 42).
As per claim 6, Huber discloses an input module (Huber; At least paragraph(s) 32) and modifying the driver profiles to better suit driver/vehicles (Huber; At least paragraph(s) 61-64), but does not explicitly disclose further comprising an input/output device configured to receive an indication from the driver adjusting the operation of the vehicle in the autonomous mode.
However, the above features are taught by Vardharajan (Vardharajan; At least paragraph(s) 31-33).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Vardharajan into the invention of Huber with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Allowing the user to adjust the operation of the vehicle would provide a better user experience by allowing the user to customize the driving style and vehicle parameters to their exact specifications.
As per claim 7, Huber discloses wherein the driver driving style data is further determined based on sensor data from one or more other vehicles driven by the driver (Huber; At least paragraph(s) 62 and 63).
As per claim 8, Huber discloses a system for automatically detecting and applying a driving style of a driver (Huber; At least the abstract), the system comprising:
one or more vehicle sensors configured to detect sensor data associated with the driver operating a first vehicle in a non-autonomous mode (Huber; At least paragraph(s) 38 and 42); and
a location sensor configured to detect location data associated with a second vehicle (Huber; At least paragraph(s) 31 and 42); and 
an electronic control unit (ECU) connected to the location sensor and configured to receive (i) vehicle data of the second vehicle including a plurality of default autonomous operation settings and (ii) driver driving style data based on the sensor data (Huber; At least paragraph(s) 4, 32, 42, 44, 46, 47, 56, 61, and 63), 
determine a current location of the vehicle based on the location data (Huber; At least paragraph(s) 31 and 42),
Huber discloses adjust one or more of the plurality of default autonomous operation settings based on the driver driving style data (Huber; At least paragraph(s) 4, 32, 42, 44, 46, 47, 56, 61, and 63), but does not explicitly disclose identify a portion of the driver driving style data associated with the current location of the vehicle, adjust one or more of the plurality of default autonomous operation settings based on the identified portion of the driver driving style data associated with the current location of the second vehicle, and
However, the above features are taught by Vardharajan (Vardharajan; At least paragraph(s) 20, 31-33, 37, and 111).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Vardharajan into the invention of Huber with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adjusting one or more default operation settings based on driver driving style data associated with the current location would allow adjusting vehicle parameters to better correspond to the driving environment, such as switching into all-wheel drive or slowing speed based on rough terrain or weather.  This would allow better and safer vehicle operation without additional driver input, thus, reducing driver stress.  
operate the second vehicle in an autonomous mode based on the adjusted one or more default autonomous operation settings, such that the second vehicle is operated in the autonomous mode in a manner resembling the driving style of the driver operating the first vehicle (Huber; At least paragraph(s) 4, 32, 42, 44, 46, 47, 56, 61, and 63).
As per claim 9, Huber discloses wherein the sensor data includes at least one of steering data, braking data, acceleration data, or transmission data (Huber; At least paragraph(s) 42), and
wherein the driver driving style data includes at least one of driver steering style data, driver braking style data, driver acceleration style data, or driver transmission style data (Huber; At least paragraph(s) 38 and 42).
As per claim 10, Huber discloses further comprising an ECU on or within the first vehicle and connected to the one or more vehicle sensors on or within the first vehicle and configured to determine the driver driving style data based on the detected sensor data (Huber; At least paragraph(s) 42).
As per claim 13, Huber discloses an input module (Huber; At least paragraph(s) 32) and modifying the driver profiles to better suit driver/vehicles (Huber; At least paragraph(s) 61-64), but does not explicitly disclose further comprising an input/output device configured to receive an indication from the driver adjusting the operation of the second vehicle in the autonomous mode.
However, the above features are taught by Vardharajan (Vardharajan; At least paragraph(s) 31-33).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Vardharajan into the invention of Huber with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Allowing the user to adjust the operation of the vehicle would provide a better user experience by allowing the user to customize the driving style and vehicle parameters to their exact specifications.
As per claim 14, Huber discloses wherein the driver driving style data is further determined based on sensor data from one or more other vehicles driven by the driver (Huber; At least paragraph(s) 61-63).
As per claims 15, 16, and 20, Huber discloses the method of operating the system of claims 1, 2, and 7 (Huber; At least paragraph(s) 5).  Therefore, claims 15, 16, and 20 are rejected using the same citations as cited above in the rejection of claims 1, 2, and 7.
As per claim 21 and 22, Huber does not explicitly disclose wherein the plurality of selections related to the each one of the one or more operations of the vehicle are configured to be displayed as at least one of: (a) a set of numbers or (b) a horizontal line including a plurality of points on the horizontal line, the set of numbers and the plurality of points each being indicative of a plurality of respective levels of adjustment related to the each one of the one or more operations of the vehicle, and
wherein each of the one or more user selections includes a selection of at least one of: one of the set of numbers or one of the plurality of points.
However, the above features are taught by Vardharajan (Vardharajan; At least paragraph(s) 32 and 136).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Vardharajan into the invention of Huber with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Allowing the user to adjust the vehicle operations would allow the user to customize the vehicle to fit the user’s preference, resulting in a better user experience.  The exact input method and layout would be a matter of design choice and within the skill of one in the art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, in view of Vardharajan as applied to claims 1, 8, and 15, respectively, and in further view of U.S. Patent Application Publication 2016/0026182 to Boroditsky et al.
As per claim 4, Huber discloses that the vehicle can communicate data with a remote server and that the remote server can perform processing (Huber; At least paragraph(s) 33), but does not explicitly disclose that the remote server processes the sensor data, i.e., further comprising: a processor on or within a remote data server configured to determine the driver driving style data based on the sensor data;
However, the above features are taught by Boroditsky (Boroditsky; At least paragraph(s) 34, 43, 124, and 125).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boroditsky into the invention of Huber with the motivation of simple substitution of one known element for another to obtain predictable results. Transmitting sensor data to and performing calculations on one computer versus another is merely a simple substitution of two equivalent devices.  Using one configuration or the other would be within the skill of one in the art as a matter of design choice based on availability/cost of processing power, communication, speed, etc.  
a transceiver on or within the remote data server configured received the sensor data and to communicate the driver driving style data to the vehicle; and 
a transceiver on or within the vehicle configured to communicate the sensor data to the remote data server and receive the driver driving style data from the remote data server (Huber; At least paragraph(s) 33 and 42; the vehicle and server are able to communicate with each other, therefore, transceivers are necessary.  Also, the transceivers would be configured to communicate any information provided to it).
As per claim 11, Huber discloses that the vehicle can communicate with a remote server and that the remote server can perform processing (Huber; At least paragraph(s) 33), but does not explicitly disclose that the remote server processes the sensor data, i.e., further comprising: a processor on or within a remote data server configured to determine the driver driving style data based on the sensor data;
However, the above features are taught by Boroditsky (Boroditsky; At least paragraph(s) 34, 43, 124, and 125).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boroditsky into the invention of Huber with the motivation of simple substitution of one known element for another to obtain predictable results. Transmitting sensor data to and performing calculations on one computer versus another is merely a simple substitution of two equivalent devices.  Using one configuration or the other would be within the skill of one in the art as a matter of design choice based on availability/cost of processing power, communication, speed, etc.  
a transceiver on or within the remote data server configured to receive the sensor data and communicate the driver driving style data to the vehicle;  
a transceiver on or within the first vehicle configured to communicate the sensor data to the remote data server; 
a transceiver on or within the second vehicle configured to receive the driver driving style data from the remote data server (Huber; At least paragraph(s) 33 and 42; the vehicles and server are able to communicate with each other, therefore, transceivers are necessary.  Also, the transceivers would be configured to communicate any information provided to it. 
As per claim 18, Huber discloses the vehicle communicating with a remote server and the remote server performing processing steps, but does not explicitly disclose communicating, by a transceiver on or within the vehicle, the sensor data to a remote data server; and receiving, by the transceiver on or within the vehicle, the driver driving style data determine by a processor on or within the remote data server based on the sensor data.
However, the above features are taught by Boroditsky (Boroditsky; At least paragraph(s) 34, 43, 124, and 125).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boroditsky into the invention of Huber with the motivation of simple substitution of one known element for another to obtain predictable results. Transmitting sensor data to and performing calculations on one computer versus another is merely a simple substitution of two equivalent devices.  Using one configuration or the other would be within the skill of one in the art as a matter of design choice based on availability/cost of processing power, communication, speed, etc.  
Response to Arguments
Applicant’s arguments with respect 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/Primary Examiner, Art Unit 3669